DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “the centers of the plurality of upper-layer propeller blades and the centers of the plurality of lower-layer propeller blades are located on the same flat geometric figure along the projection direction of the frame”, one possible interpretation for this limitation is that this limitation is saying that the centers of all of the upper and lower propellers lie on the same horizontal plane, however the drawings and specification appear to teach away from this concept as the figures show the propeller centers at different heights and it is not clear how the blade overlap would work if the centers are all located at the same height, instead the examiner is interpreting this limitation as saying that when viewing the propellers from a top down projection view the centers of the propellers all appear to lie on a flat figure.
Claims 2-20 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dambis (WO #2018172815 A1).
Regarding claim 1, Dambis teaches a multi-rotor aircraft with multi-shaft dislocation layout, comprising a frame (Combination of 1, 2, 5, and 6), a plurality of upper-layer power sources (4, and Abstract, lines 3-4) and a plurality of lower-layer power sources (3, and Abstract, lines 3-4), the multi- rotor aircraft further comprising: a plurality of upper-layer propeller blades (4 as seen in figure 1, and Abstract, lines 3-4), the plurality of upper-layer propeller blades being disposed at intervals (4 as seen in figure 1) and being connected to the upper side of the frame through the plurality of upper-layer power sources (4, and 6 as seen in figure 1, and Abstract, lines 3-4, as can be seen the propellers are connected to the upper surface of the arms 6 of the frame); and a plurality of lower-layer propeller blades (3 as seen in figure 1, and Abstract, lines 3-4), the plurality of lower-layer propeller blades being disposed at intervals (3 as seen in figure 1) and being connected to the lower side of the frame through the plurality of lower-layer power sources (3, and 5 as seen in figure 1, and Abstract, lines 3-4, as can be seen the propellers are connected to the lower surface of the arms 5 of the frame); wherein the plurality of upper-layer propeller blades and the plurality of lower-layer propeller blades are staggered along a projection direction of the frame (3, and 4 as seen in figure 2); the centers of the plurality of upper-layer propeller blades and the centers of the plurality of lower-layer propeller blades are located on the same flat geometric figure along the projection direction of the frame (3, and 4 as seen in figure 2).
Regarding claim 2, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein the geometric figure is an axisymmetric figure (3, and 4 as seen in figure 2).
Regarding claim 4, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein an overlap area between any adjacent upper-layer propeller blade and lower-layer propeller blade is equal to an overlap area between another adjacent upper-layer propeller blade and lower-layer propeller blade along the projection direction of the frame (3, and 4 as seen in figure 2, as can be seen the upper and lower propellers are evenly spaced around the center body and the distance between the two adjacent propellers are equal which creates an equal overlap).
Regarding claim 6, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein a dislocation angle is formed between a connecting line of the center of any upper-layer propeller blade and the center of the adjacent lower-layer propeller blade and a horizontal plane of the frame (3, and 4 as seen in figure 1), and the dislocation angle ranges from 0 to 89 degrees (3, and 4 as seen in figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dambis (WO #2018172815 A1) in view of Lacy et al. (PGPub #2020/0017204).
Regarding claim 3, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 2, but does not teach that the centers of the plurality of upper-layer propeller blades and the centers of the plurality of lower-layer propeller blades are located on the same rectangle or ellipse along the projection direction of the frame.  However, Lacy does teach that the centers of the plurality of upper-layer propeller blades and the centers of the plurality of lower-layer propeller blades are located on the same rectangle (10, 20, 30, 40, 50, and 60 as seen in figure 2) or ellipse along the projection direction of the frame.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propellers all fall on a rectangular shape because Dambis and Lacy are both drones with multiple rotors.  The motivation for having the propellers all fall on a rectangular shape is that it helps to balance a drone with an elongated main body while maintaining stability about the rotational axes.
Regarding claim 5, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, but does not teach at least five upper-layer propeller blades and at least five lower-layer propeller blades are provided.  However, Lacy does teach at least five upper-layer propeller blades (11, 21, 31, 41, 51, and 61 as seen in figure 1) and at least five lower-layer propeller blades are provided (12, 22, 32, 42, 52, and 62 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have five upper and five lower propellers because Dambis and Lacy are both drones with multiple rotors.  The motivation for having five upper and five lower propellers is that it helps to provide sufficient power to the drone to ensure that it can complete its desired flight maneuvers. 
Claims 7-9, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dambis (WO #2018172815 A1) in view of Rauch et al. (EP #3482618).
Regarding claim 7, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein the frame comprises: a frame center portion (1, and 2); a plurality of connecting arms (5, and 6), the connecting arms having first ends and second ends along an extending direction (5, and 6 as seen in figure 1), the first ends of the plurality of connecting arm being connected to the frame center portion (1, 2, 5, and 6 as seen in figure 1), and the the plurality of connecting arms being correspondingly connected with the plurality of upper-layer power sources (3, and 5 as seen in figure 1), the plurality of upper-layer propeller blades (3, and 5 as seen in figure 1), the plurality of lower-layer power sources (4, and 6 as seen in figure 1) and the plurality of lower-layer propeller blades (4, and 6 as seen in figure 1); and at least one reinforcing arm (7), an accommodating region being formed between the second ends of any two adjacent connecting arms (5, and 6 as seen in figure 1), and at least one of the accommodating regions formed between the plurality of connecting arms being provided with each reinforcing arm (5, 6, and 7 as seen in figure 1).  But Dambis does not teach that the propellers and power sources are located at the second ends of the connecting arms.
However, Rauch does teach that the propellers and power sources are located at the second ends of the connecting arms (102, and 103 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion system located on the second ends of the connecting arms because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the propulsion system located on the second ends of the connecting arms is that it allows the rotors to be able to impart larger moments on the vehicle which can improve the maneuverability of the vehicle.
Regarding claim 8, Dambis as modified by Rauch teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 7, wherein the connecting arms are detachably connected or fixedly connected to the reinforcing arms and the frame center portion to form an integrated structure (Claim 1, lines 7-20 of Dambis, the connection and coupling of the componets is inherently either detachable or fixed); or, the connecting arms are integrated with the reinforcing arms and the frame center portion.
Regarding claim 9, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown below in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3) and the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown below in figure 1).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.

    PNG
    media_image1.png
    321
    508
    media_image1.png
    Greyscale

However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished. 
Regarding claim 11, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 2, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3) and the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Regarding claim 13, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 4, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3) and the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Regarding claim 15, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 6, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3) and the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Regarding claim 16, Dambis as modified by Rauch teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 7, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6 of Dambis) and a lower-layer component (Shown above in figure 1 of Dambis); wherein the upper-layer component comprises the frame (1, and 2 of Dambis), the plurality of upper-layer propeller blades (4 of Dambis), the plurality of upper-layer power sources (4 of Dambis), the plurality of lower-layer propeller blades (3 of Dambis) and the plurality of lower-layer power sources (3 of Dambis); the lower-layer component comprises an undercarriage (Shown above in figure 1 of Dambis).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25 of Dambis), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Regarding claim 17, Dambis as modified by Rauch teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 8, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6 of Dambis) and a lower-layer component (Shown above in figure 1 of Dambis); wherein the upper-layer component comprises the frame (1, and 2 of Dambis), the plurality of upper-layer propeller blades (4 of Dambis), the plurality of upper-layer power sources (4 of Dambis), the plurality of lower-layer propeller blades (3 of Dambis) and the plurality of lower-layer power sources (3 of Dambis); the lower-layer component comprises an undercarriage (Shown above in figure 1 of Dambis).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25 of Dambis), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Claims 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dambis (WO #2018172815 A1) in view of Fullbright (PGPub #2020/0140087) and, Rauch et al. (EP #3482618).
Regarding claim 10, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 1, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3), the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1). Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, the energy load module is connected to the upper side of the frame; that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Fullbright does teach that the energy load module is connected to the upper side of the frame (Paragraph 59, lines 1-5, and 118, 128, and 130 as seen in figure 17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy load module located above the frame because Dambis and Fullbright are UAVs with rotor systems.  The motivation for having the energy load module located above the frame is that it makes the energy load system more easily accessible which makes it easier to replace or refill.  But, Fulbright does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises a load (203, and Lines 120-126 of the provided translation) and the undercarriage and the load are connected to the lower side of the frame (101, 201, and 203 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame is that it allows the aircraft to move the load to a position, land, then have the upper portion detach from the lower portion and go to another lower portion which allows it to move multiple loads without outside assistance.
Regarding claim 18, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 2, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3), the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1). Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, the energy load module is connected to the upper side of the frame; that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Fullbright does teach that the energy load module is connected to the upper side of the frame (Paragraph 59, lines 1-5, and 118, 128, and 130 as seen in figure 17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy load module located above the frame because Dambis and Fullbright are UAVs with rotor systems.  The motivation for having the energy load module located above the frame is that it makes the energy load system more easily accessible which makes it easier to replace or refill.  But, Fulbright does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises a load (203, and Lines 120-126 of the provided translation) and the undercarriage and the load are connected to the lower side of the frame (101, 201, and 203 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame is that it allows the aircraft to move the load to a position, land, then have the upper portion detach from the lower portion and go to another lower portion which allows it to move multiple loads without outside assistance.
Regarding claim 19, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 4, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3), the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1). Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, the energy load module is connected to the upper side of the frame; that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Fullbright does teach that the energy load module is connected to the upper side of the frame (Paragraph 59, lines 1-5, and 118, 128, and 130 as seen in figure 17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy load module located above the frame because Dambis and Fullbright are UAVs with rotor systems.  The motivation for having the energy load module located above the frame is that it makes the energy load system more easily accessible which makes it easier to replace or refill.  But, Fulbright does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises a load (203, and Lines 120-126 of the provided translation) and the undercarriage and the load are connected to the lower side of the frame (101, 201, and 203 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame is that it allows the aircraft to move the load to a position, land, then have the upper portion detach from the lower portion and go to another lower portion which allows it to move multiple loads without outside assistance.
Regarding claim 20, Dambis teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 6, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6) and a lower-layer component (Shown above in figure 1); wherein the upper-layer component comprises the frame (1, and 2), the plurality of upper-layer propeller blades (4), the plurality of upper-layer power sources (4), the plurality of lower-layer propeller blades (3), the plurality of lower-layer power sources (3); the lower-layer component comprises an undercarriage (Shown above in figure 1). Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, the energy load module is connected to the upper side of the frame; that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Fullbright does teach that the energy load module is connected to the upper side of the frame (Paragraph 59, lines 1-5, and 118, 128, and 130 as seen in figure 17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy load module located above the frame because Dambis and Fullbright are UAVs with rotor systems.  The motivation for having the energy load module located above the frame is that it makes the energy load system more easily accessible which makes it easier to replace or refill.  But, Fulbright does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises a load and the undercarriage and the load are connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises a load (203, and Lines 120-126 of the provided translation) and the undercarriage and the load are connected to the lower side of the frame (101, 201, and 203 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable and to have the lower portion include a load located beneath the frame is that it allows the aircraft to move the load to a position, land, then have the upper portion detach from the lower portion and go to another lower portion which allows it to move multiple loads without outside assistance.
Claims 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dambis (WO #2018172815 A1) as modified by Lacy et al. (PGPub #2020/0017204) as applied to claims 3, and 5 above, and further in view of Rauch et al. (EP# 3482618).
Regarding claim 12, Dambis as modified by Lacy teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 3, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6 of Dambis) and a lower-layer component (Shown above in figure 1 of Dambis); wherein the upper-layer component comprises the frame (1, and 2 of Dambis), the plurality of upper-layer propeller blades (4 of Dambis), the plurality of upper-layer power sources (4 of Dambis), the plurality of lower-layer propeller blades (3 of Dambis) and the plurality of lower-layer power sources (3 of Dambis); the lower-layer component comprises an undercarriage (Shown above in figure 1 of Dambis).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25 of Dambis), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Regarding claim 14, Dambis as modified by Lacy teaches the multi-rotor aircraft with multi-shaft dislocation layout according to claim 5, wherein the multi-rotor aircraft comprises an upper-layer component (Combination of 1, 2, 3, 4, 5, and 6 of Dambis) and a lower-layer component (Shown above in figure 1 of Dambis); wherein the upper-layer component comprises the frame (1, and 2 of Dambis), the plurality of upper-layer propeller blades (4 of Dambis), the plurality of upper-layer power sources (4 of Dambis), the plurality of lower-layer propeller blades (3 of Dambis) and the plurality of lower-layer power sources (3 of Dambis); the lower-layer component comprises an undercarriage (Shown above in figure 1 of Dambis).  Additionally, Dambis teaches that the upper and lower power sources are electric motors (Page 2, lines 24-25 of Dambis), and it is inherent that an aircraft that uses electric motors to drive its propellers would have an energy load module configured to supply power to the upper power sources and the lower power sources because otherwise the vehicle would be inoperable.  But Dambis does not teach that the upper-layer component and the lower-layer component are detachably connected to each other, that the lower-layer component comprises an operating load unit which are connected to each other; the operating load unit comprises a load and the energy load module; the load and the undercarriage are connected to the energy load module; and the energy load module is detachably connected to the lower side of the frame.
However, Rauch does teach that the upper-layer component and the lower-layer component are detachably connected to each other (Lines 120-126 of the provided translation), that the lower-layer component comprises an operating load unit which is connected to the undercarriage (Lines 120-126 of the provided translation); the operating load unit comprises a load (203, and Lines 120-126 of the provided translation) and the energy load module (202, and Lines 120-126 of the provided translation); the load and the undercarriage are connected to the energy load module (201, 202, and 203 as seen in figure 7); and the energy load module is detachably connected to the lower side of the frame (101, and 202 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the upper and lower portions be detachable and to have the lower portion include a load and an energy load module because Dambis and Rauch are both drones with a plurality of connected rotors.  The motivation for having the upper and lower portions be detachable with the lower portion including a load and an energy load module is that it allows the upper portion to move from one lower portion to another which allows it to continually operate without needing to wait for the energy load module or the load to be replenished.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647